Exhibit 10.18

 

EXECUTION COPY

 

LOAN SALE AGREEMENT

 

by and between

 

BCC MIDDLE MARKET CLO 2019-1, LLC,
as the Issuer

 

and

 

BAIN CAPITAL SPECIALTY FINANCE, INC.,
as the Transferor

 

Dated as of August 28, 2019

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I. DEFINITIONS

1

 

 

 

Section 1.1.

General

1

Section 1.2.

Specific Terms

1

Section 1.3.

Other Terms

3

Section 1.4.

Computation of Time Periods

3

Section 1.5.

Certain References

4

 

 

ARTICLE II. SALE AND PURCHASE OF THE CONVEYED COLLATERAL

4

 

 

 

Section 2.1.

Sale and Purchase of the Conveyed Collateral

4

Section 2.2.

Purchase Price

6

Section 2.3.

Closing Date Participation Interests

6

Section 2.4.

Nature of the Sales

7

Section 2.5.

Delivery of Documents

8

 

 

ARTICLE III. CONDITIONS OF SALE AND PURCHASE

9

 

 

 

Section 3.1.

Conditions Precedent to Effectiveness

9

Section 3.2.

Conditions Precedent to All Purchases

9

 

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

9

 

 

 

Section 4.1.

Representations and Warranties of the Transferor

9

Section 4.2.

Representations and Warranties of the Transferor Relating to the Agreement and
each Sale Portfolio

12

Section 4.3.

Representations and Warranties of the Issuer

13

 

 

ARTICLE V. COVENANTS OF THE ISSUER

15

 

 

 

Section 5.1.

Covenants of Issuer Regarding Affiliate Transactions

15

 

 

ARTICLE VI. ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF THE SALE PORTFOLIO

15

 

 

 

Section 6.1.

Rights of the Issuer

15

 

 

ARTICLE VII. MISCELLANEOUS

15

 

 

 

Section 7.1.

Amendments; Limited Agency

15

Section 7.2.

Waivers; Cumulative Remedies

15

Section 7.3.

Notices

16

Section 7.4.

Severability of Provisions

16

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 7.5.

GOVERNING LAW; JURY WAIVER

16

Section 7.6.

Counterparts

16

Section 7.7.

Bankruptcy Non-Petition and Limited Recourse; Claims

16

Section 7.8.

Binding Effect; Assignability

17

Section 7.9.

Headings and Exhibits

17

Section 7.10.

Third-Party Beneficiaries

17

 

ii

--------------------------------------------------------------------------------



 

SCHEDULES AND EXHIBITS

 

Schedule I

-

Sale Portfolio List

 

 

 

Exhibit A

-

Form of Loan Assignment

 

iii

--------------------------------------------------------------------------------



 

LOAN SALE AGREEMENT

 

THIS LOAN SALE AGREEMENT, dated as of August 28, 2019, by and between BAIN
CAPITAL SPECIALTY FINANCE, INC., a Delaware corporation, as the transferor (the
“Transferor”) and BCC MIDDLE MARKET CLO 2019-1, LLC, a Cayman Islands limited
liability company, as the issuer (the “Issuer”).

 

W I T N E S S E T H:

 

WHEREAS, the Issuer has agreed to Purchase (as hereinafter defined) from the
Transferor on the Closing Date and from time to time thereafter, and the
Transferor has agreed to Sell (as hereinafter defined) to the Issuer on the
Closing Date and from time to time thereafter, certain Conveyed Collateral (as
hereinafter defined), in each case, on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Issuer and the Transferor,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.1.                                 General. The specific terms defined
in this Article include the plural as well as the singular. Words herein
importing a gender include the other gender. References herein to “writing”
include printing, typing, lithography and other means of reproducing words in
visible form. References to agreements and other contractual instruments include
all subsequent amendments thereto or changes therein entered into in accordance
with their respective terms and not prohibited by this Agreement or the
Indenture (as hereinafter defined). References herein to Persons include their
successors and assigns permitted hereunder or under the Indenture. The terms
“include” or “including” mean “include without limitation” or “including without
limitation.” The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision, and Article, Section, Schedule and
Exhibit references, unless otherwise specified, refer to Articles and Sections
of and Schedules and Exhibits to this Agreement. References to any applicable
law means such applicable law as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect from time to time, including
rules and regulations promulgated thereunder, and reference to any Section or
other provision of any applicable law means that provision of such applicable
law from time to time in effect and constituting the substantive amendment,
modification, codification, replacement or reenactment of such Section or other
provision. Capitalized terms used herein but not defined herein shall have the
respective meanings assigned to such terms in the Indenture (as hereinafter
defined); provided that, if, within such definition in the Indenture a further
term is used which is defined herein, then such further term shall have the
meaning given to such further term herein.

 

Section 1.2.                                 Specific Terms. Whenever used in
this Agreement, the following words and phrases, unless the context otherwise
requires, shall have the following meanings:

 

--------------------------------------------------------------------------------



 

“Agreement” means this Loan Sale Agreement, as the same may be amended,
restated, waived, supplemented and/or otherwise modified from time to time
hereafter.

 

“Closing Date Participation Interest” has the meaning specified in the
Indenture.

 

“Conveyed Collateral” means the assets (and any participation interests therein,
including without limitation, the Closing Date Participation Interests) listed
on Schedule I and related Assets.

 

“Cut-Off Date” means, any Business Day, including the Closing Date or, in the
case of each Closing Date Participation Interest, the Elevation Date, on which
any Sale Portfolio is acquired by the Issuer pursuant to the terms of this
Agreement.

 

“Elevation” means, with respect to each Closing Date Participation Interest, the
event whereby such Closing Date Participation Interest is elevated to an
assignment.

 

“Elevation Date” means, with respect to each Closing Date Participation
Interest, the date of its Elevation.

 

“Excluded Amounts” means, with respect to any Sale Portfolio: (a) any amount
received by, on or with respect to such Sale Portfolio, which amount is
attributable to the payment of any tax, fee or other charge imposed by any
Governmental Authority on a Collateral Obligation included therein, (b) any
amount representing escrows relating to taxes, insurance and other amounts in
connection with any Collateral Obligation which is held in an escrow account for
the benefit of the related Obligor and the secured party pursuant to escrow
arrangements, (c) any accrued and unpaid interest on any Collateral Obligation
with respect to the period of time prior to and excluding the Closing Date and
(e) any Equity Security related to any Collateral Obligation that the Transferor
determines will not be transferred by the Transferor in connection with the Sale
of any related Collateral Obligation hereunder.

 

“Income Collections” has the meaning specified in Section 2.1(b).

 

“Indenture” means that certain Indenture, dated on or about the date hereof, by
and between the Issuer and Wells Fargo Bank, National Association, as trustee,
as such may be amended, restated, supplemented or otherwise modified from time
to time pursuant to the terms thereof.

 

“Issuer” has the meaning specified in the Preamble.

 

“Lien” means any grant of a security interest in, mortgage, deed of trust,
pledge, hypothecation, assignment, deposit arrangement, encumbrance, lien
(statutory or other), preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including, without
limitation, any conditional sale or other title retention agreement, and any
financing lease having substantially the same economic effect as any of the
foregoing (including any UCC financing statement or any similar instrument filed
against a Person’s assets or properties).

 

“Loan Assignment” means a Loan Assignment executed by the Transferor,
substantially in the form of Exhibit A attached hereto.

 

2

--------------------------------------------------------------------------------



 

“Permitted Liens” means, with respect to any Sale Portfolio:  (i) security
interests, liens and other encumbrances created pursuant to the Transaction
Documents, (ii) with respect to agented Collateral Obligations, security
interests, liens and other encumbrances in favor of the lead agent, the
collateral agent or the paying agent on behalf of all holders of indebtedness of
such Obligor under the related facility, (iii) with respect to any Equity
Security, any security interests, liens and other encumbrances granted on such
Equity Security to secure indebtedness of the related Obligor and/or any
security interests, liens and other rights or encumbrances granted under any
governing documents or other agreement between or among or binding upon the
Issuer as the holder of equity in such Obligor and (iv) security interests,
liens and other encumbrances, if any, which have priority over first priority
perfected security interests in the Collateral Obligations or any portion
thereof under the UCC or any other applicable law.

 

“Purchase” means a purchase by the Issuer of Conveyed Collateral from the
Transferor pursuant to Article II.

 

“Purchase Price” has the meaning specified in Section 2.2.

 

“Sale” and “Sell” have the meanings specified in Section 2.1(a), and the term
“Sold” shall have the corresponding meaning.

 

“Sale Portfolio” means all right, title, and interest (whether now owned or
hereafter acquired or arising, and wherever located) of the Transferor in the
Conveyed Collateral.

 

“Schedule I” means the schedule of all Collateral Obligations that are Sold by
the Transferor to the Issuer on a Cut-Off Date, as supplemented on any
subsequent Cut-Off Date by the “Schedule I” attached to the applicable Loan
Assignment, and incorporated herein by reference, as such schedule may be
supplemented and amended from time to time pursuant to the terms hereof.

 

“Transferor” has the meaning specified in the Preamble.

 

“Transfer Taxes” means any tax, fee or governmental charge payable by the
Issuer, the Transferor or any other Person to any federal, state or local
government arising from or otherwise related to the Sale of any Collateral
Obligation, the related Underlying Instruments (if any) and/or any other related
Assets from the Transferor to the Issuer under this Agreement (excluding taxes
measured by net income).

 

Section 1.3.                                 Other Terms. All accounting terms
used but not specifically defined herein shall be construed in accordance with
GAAP. All terms used in Article 9 of the UCC in the State of New York, and used
but not specifically defined herein, are used herein as defined in such
Article 9.

 

Section 1.4.                                 Computation of Time Periods. Unless
otherwise stated in this Agreement, in the computation of a period of time from
a specified date to later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.”
Reference to days or days without further qualification means calendar days.
Reference to any time means New York, New York time.

 

3

--------------------------------------------------------------------------------



 

Section 1.5.                                 Certain References. All references
to the Principal Balance of a Collateral Obligation as of a Cut-Off Date shall
refer to the close of business on such day.

 

ARTICLE II.

 

SALE AND PURCHASE OF THE CONVEYED COLLATERAL

 

Section 2.1.                                 Sale and Purchase of the Conveyed
Collateral.

 

(a)                                 Subject to the terms and conditions of this
Agreement, on the Closing Date and each Cut-Off Date thereafter (including, for
the avoidance of doubt, in the case of each Closing Date Participation Interest,
the Elevation Date), the Transferor hereby agrees to (i) sell, assign and
otherwise convey (collectively, “Sell” and any such sale, assignment and/or
other conveyance, a “Sale”), to the Issuer, without recourse, and the Issuer
hereby agrees to purchase, all right, title and interest of the Transferor
(whether now owned or hereafter acquired or arising, and wherever located) in
and to the Sale Portfolio designated by the Transferor and (ii) transfer to, or
cause the deposit into, the Collection Account of all Interest Proceeds,
Principal Proceeds and/or other Monies received by the Transferor on account of
any Sale Portfolio hereunder on and after the Cut-Off Date with respect to such
Sale Portfolio and required to be deposited in the Collection Account pursuant
to the Indenture, in each case, within two Business Days of the receipt
thereof.  The Transferor hereby acknowledges that each Sale to the Issuer
hereunder is absolute and irrevocable, without reservation or retention of any
interest whatsoever by the Transferor.

 

(b)                                 It is understood and agreed by the parties
hereto that certain of the initial Collateral Obligations being transferred
hereunder from the Transferor to the Issuer are not expected to settle on the
Closing Date.  Therefore, in order to grant the economic benefits associated
with such Collateral Obligations to the Issuer on the Closing Date, (i) the
Transferor agrees to sell, transfer, assign, set over and otherwise convey to
the Issuer, without recourse except to the extent specifically provided herein,
and the Issuer agrees to purchase from the Transferor, a 100% undivided
participation interest in the Transferor’s interest in each Collateral
Obligation listed on Schedule I and identified as a “participation” (each such
Collateral Obligation, a “Closing Date Participation Interest”), which interest
shall be understood to include all the Transferor’s right, title, benefit and
interest in and to any interest accruing from and after the Closing Date, any
payments, proceeds or other period distributions to the extent provided in
Section 2.3 (the “Income Collections”), the legal title to which is held by the
Transferor and (ii) the Issuer hereby acquires the Closing Date Participation
Interests and assumes and agrees to perform and comply with all assumed
obligations of the Transferor with respect thereto.  The parties hereby agree to
treat the transfer of the Closing Date Participation Interests by the Transferor
to the Issuer as a sale and purchase on all of their respective relevant books
and records.

 

(c)                                  The Transferor and the Issuer hereby
acknowledge and agree that (i) the conveyance of the Closing Date Participation
Interests is being effectuated pursuant to this Agreement and the Master
Participation Agreements instead of an assignment of the Transferor’s legal
interest in and title to each of the Closing Date Participation Interests (the
transfer to the Issuer of which will not be effective until the individual
assignments of each Closing Date Participation Interest become effective)
because the conditions precedent under the related Underlying Instruments to the
transfer, assignment and conveyance of the Transferor’s legal

 

4

--------------------------------------------------------------------------------



 

interest in and title to the Closing Date Participation Interests may not
otherwise be fully satisfied as of the Closing Date and (ii) the conveyance of
the Closing Date Participation Interests hereunder shall have the consequence
that the Transferor does not have an equitable interest in the Closing Date
Participation Interests and the Issuer holds 100% of the equitable interest in
the Closing Date Participation Interests.  The Issuer has prepared, or will
prepare on or following the Closing Date, individual assignments consistent with
the requirements of the related Underlying Instruments and provide them to the
Persons required under such Underlying Instruments, which assignments will
become effective in accordance with such Underlying Instruments upon obtaining
certain consents thereto or upon the passage of time or both.  Upon receipt by
the Transferor or the Issuer of the effective assignment of any Closing Date
Participation Interest participated pursuant to this Section 2.1, the
Transferor, for value received, hereby sells to the Issuer, and the Issuer
hereby purchases from the Transferor all of the Transferor’s right, title and
interest in, to and under such Closing Date Participation Interest.

 

(d)                                 The Transferor shall on each Cut-Off Date
execute and deliver to the Issuer a proposed Loan Assignment identifying the
Sale Portfolio to be Sold by the Transferor to the Issuer on such Cut-Off Date.
From and after such Cut-Off Date, the Sale Portfolio listed on Schedule I to the
related Loan Assignment shall be deemed to be listed on Schedule I hereto and
constitute part of the Sale Portfolio hereunder.

 

(e)                                  On and after each Cut-Off Date hereunder
and upon payment of the Purchase Price therefor, the Issuer shall own the Sale
Portfolio Sold by the Transferor to the Issuer on such Cut-Off Date, and the
Transferor shall not take any action inconsistent with such ownership and shall
not claim any ownership interest in such Sale Portfolio.

 

(f)                                   In connection with each Purchase of any
Sale Portfolio hereunder, the Transferor shall cause to be Delivered to the
Custodian (with a copy to the Trustee), the Underlying Instruments and other
Assets related to the Collateral Obligations that are a part of such Sale
Portfolio being Sold by the Transferor in accordance with the terms of the
Indenture.

 

(g)                                  In connection with the Purchase by the
Issuer of any Sale Portfolio as contemplated by this Agreement, the Transferor
further agrees that it shall, at its own expense, indicate clearly and
unambiguously in its computer files on or prior to each Cut-Off Date, and its
financial statements, that such Sale Portfolio has been purchased by the Issuer
in accordance with this Agreement.

 

(h)                                 The Transferor further agrees to deliver to
the Issuer on or before each Cut-Off Date a computer file containing a true,
complete and correct list of all Collateral Obligations to be Sold hereunder on
such Cut-Off Date, identified by the related Obligor’s name and Principal
Balance as of the related Cut-Off Date. Such file or list shall be marked as
Schedule I to the applicable Loan Assignment and shall be delivered to the
Issuer as confidential and proprietary, and is hereby incorporated into and made
a part of Schedule I to this Agreement, as such Schedule I may be supplemented
and amended from time to time.

 

(i)                                     The parties hereto acknowledge and agree
that, solely for administrative convenience, any amount paid in cash by the
Issuer to any Closing Date Seller pursuant to a Master Participation Agreement
on account of its purchase of a participation interest in any of the initial

 

5

--------------------------------------------------------------------------------



 

Collateral Obligations to be conveyed thereunder shall be treated for all
purposes hereunder as if such amount had been paid by the Issuer to the
Transferor, in partial or full satisfaction of its obligations to pay the
purchase price of such initial Collateral Obligations.

 

Section 2.2.                                 Purchase Price. The purchase price
for (a) the Sale Portfolio Sold on the Closing Date to the Issuer and (b) each
Sale Portfolio Sold after the Closing Date to the Issuer (collectively, the
“Purchase Price”) shall be the value thereof as determined by the board of
directors of the Transferor in accordance with the Investment Company Act (but
in no event at less than fair market value).  The Purchase Price paid in
connection with the transfer of the Sale Portfolio from the Transferor to the
Issuer on the Closing Date shall consist of cash paid by the Issuer to the
Transferor on the date hereof.  To the extent that such cash so paid on the date
hereof is less than the Purchase Price of the Sale Portfolio purchased on the
Closing Date, the difference shall be deemed a capital contribution from the
Transferor to the Issuer on the date hereof.  After the Closing Date, to the
extent the cash paid for any Sale Portfolio is less than the fair market value
thereof, the difference will be deemed to be a capital contribution made by
Transferor to the Issuer.

 

Section 2.3.                                 Closing Date Participation
Interests.

 

(a)                                 With respect to each Closing Date
Participation Interest, the Issuer shall acquire all rights to Income
Collections, which, for the avoidance of doubt, shall not include any Excluded
Amounts.

 

(b)                                 If at any time on or after the Closing Date
the Transferor receives any Income Collections, the Transferor shall deliver
such Income Collections promptly to the Issuer.  If at any time on or after the
Closing Date the Transferor receives any other payment (including principal,
interest (to the extent relating to the period from and after the Closing Date)
or any other amount) with respect to a Closing Date Participation Interest, the
Transferor shall deliver such payment promptly to the Issuer, and in the case of
any such payment of interest, the Transferor shall provide a written notice to
the Issuer at the time of such delivery setting forth calculations and
certifying as to the portion of any interest received that relates to the period
from and after the Closing Date.

 

(c)                                  Without limiting the foregoing, the
Transferor agrees (i) until the Elevation of each Closing Date Participation
Interest has been completed, to maintain its existing custodial arrangements and
bank accounts established to receive proceeds of such Closing Date Participation
Interest and (ii) to remit (or cause to be remitted) to the Issuer, promptly
(but not more than two Business Days) after receipt of such payment and
identification thereof, each payment received in connection with each Closing
Date Participation Interest to which the Issuer is entitled in accordance with
Section 2.1 (which, for the avoidance of doubt, shall not include any Excluded
Amounts).  The Transferor acknowledges that from and after the Closing Date it
shall have no equitable or beneficial interest in any payment received by it
with respect to any Closing Date Participation Interest (other than any accrued
and unpaid interest with respect to the period of time prior to and excluding
the Closing Date).  If the Transferor modifies or amends (or directs the
modification or amendment of) the standing instructions delivered to the
Transferor’s custodian (or such other applicable custodian if not the
Transferor’s custodian) on the date hereof in connection with this clause (c),
the Transferor shall notify the Issuer of such modification or amendment.

 

6

--------------------------------------------------------------------------------



 

(d)                                 Subject to the terms and provisions of the
applicable Closing Date Participation Interest and of applicable law, the
Transferor shall use commercially reasonable efforts to effect an Elevation, as
soon as reasonably practicable, with respect to each such Closing Date
Participation Interest and take such action (including the execution and
delivery of an assignment agreement) as shall be mutually agreeable in
connection therewith and in accordance with the terms and conditions of each
such Closing Date Participation Interest and consistent with the terms of this
Agreement.  The Transferor shall pay any transfer fees and other expenses
payable in connection with an Elevation and the Issuer will reimburse the
Transferor for half of such fees and expenses after receipt of an invoice
therefor from the Transferor detailing such amounts.  The Issuer shall be
responsible for any expenses of administering each Closing Date Participation
Interest accrued from and after the Closing Date and prior to its Elevation.  At
Elevation, the Transferor shall deliver such assignment and the credit
documentation with respect to the related Closing Date Participation Interest in
its possession to or as directed by the Issuer.

 

(e)                                  If the Transferor has not effected an
Elevation of a Closing Date Participation Interest on or before the day that is
120 days from the Closing Date for whatever reason or if at any time prior
thereto the Transferor is dissolved prior to effecting an Elevation, the
Transferor (and any designated successor) agrees that, following any such date,
the Issuer shall be permitted to take any and all action necessary to effectuate
an Elevation and/or finalize an assignment of any of the Closing Date
Participation Interests, and in furtherance of the foregoing, effective
immediately upon such date, the Transferor hereby makes, constitutes and
appoints the Issuer, with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead, to sign, execute, certify, swear to, acknowledge, deliver, file, receive
and record any and all documents that the Issuer reasonably deems appropriate or
necessary in connection with any Elevation or finalization of an assignment of
any of the Closing Date Participation Interests.  In addition, the Transferor,
effective as of the date hereof, hereby makes, constitutes and appoints the
Issuer, with full power of substitution, as its true and lawful agent and
attorney-in-fact, with full power and authority in its name, place and stead, to
sign, execute, certify, swear to, acknowledge, deliver, file, receive and record
any and all documents that the Issuer reasonably deems appropriate or necessary
to direct the Obligor or agent bank with respect to any Closing Date
Participation Interest to deposit into the Collection Account Interest Proceeds
and Principal Proceeds in respect of any Closing Date Participation Interest. 
The foregoing powers of attorney are hereby declared to be irrevocable and a
power coupled with an interest, and shall survive and not be affected by the
bankruptcy or insolvency or dissolution of the Transferor.

 

Section 2.4.                                 Nature of the Sales.

 

(a)                                 It is the express intent of the parties
hereto that the Sale of any Sale Portfolio by the Transferor to the Issuer
hereunder be, and be treated for all purposes (other than for accounting and tax
purposes) as an absolute sale by the Transferor (free and clear of any Lien,
security interest, charge or encumbrance other than Permitted Liens) of such
Sale Portfolio. It is, further, not the intention of the parties that such Sale
be deemed a pledge of any such Sale Portfolio by the Transferor to the Issuer to
secure a debt or other obligation of the Transferor. However, in the event that,
notwithstanding the intent of the parties, any such Sale Portfolio is held to
continue to be property of the Transferor, then the parties hereto agree that:
(i) this Agreement shall also be deemed to be, and hereby is, a “security
agreement” within the meaning of Article 9 of the UCC;

 

7

--------------------------------------------------------------------------------



 

(ii) the transfer of any such Sale Portfolio provided for in this Agreement
shall be deemed to be a grant by the Transferor to the Issuer of a first
priority security interest (subject only to Permitted Liens) in all of the
Transferor’s right, title and interest in and to such Sale Portfolio and all
amounts payable to the holders of the Sale Portfolio in accordance with the
terms thereof and all proceeds of the conversion, voluntary or involuntary, of
the foregoing into cash, instruments, securities or other property, whether in
the form of cash, instruments, securities or other property, to secure the
prompt and complete payment of a loan deemed to have been made in an amount
equal to the aggregate Purchase Price of such Sale Portfolio together with all
of the other obligations of the Transferor hereunder; (iii) the possession by
the Issuer (or the Custodian on behalf of the Trustee, for the benefit of the
Secured Parties) of such Sale Portfolio and such other items of property as
constitute instruments, money, negotiable documents or chattel paper shall be,
subject to clause (iv), for purposes of perfecting the security interest
pursuant to the UCC; and (iv) acknowledgements from Persons holding such
property shall be deemed acknowledgements from custodians, bailees or agents (as
applicable) of the Issuer for the purpose of perfecting such security interest
under applicable law. The parties further agree in such event that any
assignment of the interest of the Issuer pursuant to any provision hereof shall
also be deemed to be an assignment of any security interest created pursuant to
the terms of this Agreement. Each of the Transferor and the Issuer shall, to the
extent consistent with this Agreement and the other Transaction Documents, take
such actions as may be necessary to ensure that, if this Agreement were deemed
to create a security interest in any Sale Portfolio, such security interest
would be deemed to be a perfected security interest of first priority (subject
only to Permitted Liens) under applicable law and will be maintained as such
throughout the term of this Agreement. The Issuer shall have, in addition to the
rights and remedies which it may have under this Agreement, all other rights and
remedies provided to a secured creditor under the UCC and other applicable law,
which rights and remedies shall be cumulative.

 

(b)                                 It is the intention of each of the parties
hereto that each Sale Portfolio Sold by the Transferor to the Issuer pursuant to
this Agreement shall constitute assets owned by the Issuer and shall not be part
of the Transferor’s estate in the event of the filing of a bankruptcy petition
by or against the Transferor under any bankruptcy or similar law.

 

(c)                                  The Issuer agrees to treat, and shall cause
the Transferor to treat, for all purposes (other than for accounting and tax
purposes), the transactions effected by this Agreement as sales of assets to the
Issuer.

 

Section 2.5.                                 Delivery of Documents.

 

(a)                                 The Transferor and the Issuer acknowledge
and agree that, solely for administrative convenience, any transfer document or
assignment agreement (or, in the case of any Underlying Instrument that is in
the form of a note, any chain of endorsement) required to be executed and
delivered in connection with the transfer of a Collateral Obligation in
accordance with the terms of any related Underlying Instruments may reflect that
(i) an affiliate of the Transferor (or any third party from whom the Transferor
or the Issuer may purchase a Collateral Obligation) is assigning such Collateral
Obligation directly to the Issuer or (ii) the Issuer is acquiring such
Collateral Obligation at the closing of such Collateral Obligation.  Nothing in
any such transfer document or assignment agreement (or, in the case of any
Underlying Instrument that is in the form of a note, nothing in such chain of
endorsement) shall be deemed to impair the

 

8

--------------------------------------------------------------------------------



 

transfers of the Collateral Obligations by the Transferor to the Issuer in
accordance with the terms of this Agreement.

 

(b)                                 In furtherance of the foregoing, on the
Closing Date, the Closing Date Sellers have entered into the Master
Participation Agreements (as applicable) with the Issuer, in each case, to grant
to the Issuer and directly settle, for administrative convenience, the Closing
Date Participation Interests in the initial Collateral Obligations to be
conveyed thereunder, respectively.  The parties have agreed to treat the grant
of the applicable Closing Date Participation Interests by each Closing Date
Seller to the Issuer as a distribution or sale, as applicable, of such Closing
Date Participation Interests in the initial Collateral Obligations by each such
Closing Date Seller to the Transferor, and a sale and/or contribution of each
such Closing Date Participation Interest by the Transferor to the Issuer on all
of their respective relevant books and records.  In furtherance of the foregoing
and pursuant to each Master Participation Agreement, each Closing Date Seller
has prepared individual assignments (or a master assignment) consistent with the
requirements of the related Underlying Instruments and provide them to the
Persons required under such Underlying Instruments, which assignments will
become effective in accordance with such Underlying Instruments upon obtaining
certain consents thereto or upon the passage of time or both.

 

ARTICLE III.

 

CONDITIONS OF SALE AND PURCHASE

 

Section 3.1.                                 Conditions Precedent to
Effectiveness. This Agreement shall be effective upon the receipt by the Issuer
of a copy of this Agreement duly executed by each of the parties hereto.

 

Section 3.2.                                 Conditions Precedent to All
Purchases. The Purchase to take place on the Closing Date and each Purchase to
take place on a subsequent Cut-Off Date hereunder shall be subject to the
further conditions precedent that the Issuer shall have received a duly executed
and completed Loan Assignment along with a Schedule I that is true, accurate and
complete in all respects as of the related Cut-Off Date.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1.                                 Representations and Warranties of
the Transferor. The Transferor makes the following representations and
warranties, on which the Issuer relies in acquiring each Sale Portfolio
Purchased hereunder and each of the Secured Parties relies upon in entering into
the Indenture or purchasing the Notes or making the Class A-1L Loans. As of the
Closing Date and each Cut-Off Date thereafter (unless a specific date is
specified below), the Transferor represents and warrants to the Issuer for the
benefit of the Issuer and each of its successors and assigns that:

 

(a)                                 Organization and Good Standing. The
Transferor has been duly organized and is validly existing as a corporation in
good standing under the laws of the State of Delaware, with all requisite
corporate power and authority to own or lease its properties and to conduct its

 

9

--------------------------------------------------------------------------------



 

business as such business is presently conducted, and had at all relevant times,
and now has, all necessary power, authority and legal right to acquire and own
each Sale Portfolio and to Sell such Sale Portfolio to the Issuer hereunder.

 

(b)                                 Due Qualification. The Transferor is duly
qualified to do business and has obtained all necessary licenses and approvals,
in all jurisdictions in which the ownership or lease of its property or the
conduct of its business requires such qualification, licenses and/or approvals.

 

(c)                                  Power and Authority; Due Authorization;
Execution and Delivery. The Transferor (i) has all necessary corporate power,
authority and legal right to (a) execute and deliver this Agreement and each
Loan Assignment and (b) carry out the terms of this Agreement and each Loan
Assignment and (ii) has duly authorized by all necessary corporate action the
execution, delivery and performance of this Agreement and each Loan Assignment
and the sale and assignment of an ownership interest in each Sale Portfolio on
the terms and conditions herein provided. This Agreement and each Loan
Assignment have been duly executed and delivered by the Transferor.

 

(d)                                 Valid Conveyance; Binding Obligations. This
Agreement and each Loan Assignment and, in the case of each Loan Assignment
delivered after the Closing Date, will be, duly executed and delivered by the
Transferor, and this Agreement, together with the applicable Loan Assignment in
each case, other than for accounting and tax purposes, shall effect valid Sales
of each Sale Portfolio, enforceable against the Transferor and creditors of and
purchasers from the Transferor, and this Agreement and each Loan Assignment
shall constitute legal, valid and binding obligations of the Transferor
enforceable against the Transferor in accordance with their respective terms,
except as enforceability may be limited by Bankruptcy Law and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally and general principles of equity (whether such enforceability is
considered in a suit at law or in equity).

 

(e)                                  No Violation.  The execution, delivery and
performance of this Agreement, each Loan Assignment and all other agreements and
instruments executed and delivered or to be executed and delivered by the
Transferor pursuant hereto or thereto in connection with the Sale of any Sale
Portfolio will not (i) conflict with, result in any breach of any of the terms
and provisions of, or constitute (with or without notice or lapse of time or
both) a default under, the Transferor’s organizational documentation or any,
contractual obligation of the Transferor, (ii) result in the creation or
imposition of any Lien (other than Permitted Liens) upon any of the Transferor’s
properties pursuant to the terms of any such contractual obligation, other than
this Agreement, or (iii) violate any applicable law.

 

(f)                                   No Proceedings. There is no litigation,
proceeding or investigation pending or, to the knowledge of the Transferor,
threatened against the Transferor, before any Governmental Authority
(i) asserting the invalidity of this Agreement or any Loan Assignment,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any Loan Assignment or (iii) seeking any determination or
ruling that, if determined adversely to the Transferor, would reasonably be
expected to have a material adverse effect on the transactions

 

10

--------------------------------------------------------------------------------



 

contemplated by this Agreement or the other Transaction Documents to which the
Transferor is a party.

 

(g)                                  All Consents Required. All approvals,
authorizations, consents, orders, licenses or other actions of any Person or of
any Governmental Authority (if any) required for the due execution, delivery,
performance, validity or enforceability of this Agreement or any Loan Assignment
to which the Transferor is a party have been obtained.

 

(h)                                 State of Organization, Etc. The Transferor
has not changed its name since its incorporation. Except as permitted hereunder,
the chief executive office of the Transferor (and the location of the
Transferor’s records regarding the Sale Portfolio (other than those delivered to
the Custodian)) is at the address of the Transferor set forth on the signature
pages hereto. The Transferor’s only jurisdiction of incorporation is Delaware,
and, except as permitted hereunder, the Transferor has not changed its
jurisdiction of incorporation.

 

(i)                                     Solvency. The Transferor is not the
subject of any bankruptcy proceedings. The Transferor is Solvent and will not
become insolvent after giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents. The Transferor, after giving
effect to the transactions contemplated by this Agreement and the other
Transaction Documents, will have an adequate amount of capital to conduct its
business.

 

(j)                                    Compliance with Laws. The Transferor has
complied in all respects with all applicable law to which it may be subject.

 

(k)                                 Taxes. The Transferor has filed or caused to
be filed all tax returns that are required to be filed by it (subject to any
extensions to file properly obtained by the same). The Transferor has paid or
made adequate provisions for the payment of all Taxes and all assessments made
against it or any of its property (other than any amount of Tax the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of the Transferor), and no tax lien has been filed and, to the
Transferor’s knowledge, no claim is being asserted, with respect to any such
Tax, assessment or other charge.

 

(l)                                     Exchange Act Compliance; Regulations T,
U and X. None of the transactions contemplated herein or in the other
Transaction Documents (including, without limitation, the use of the proceeds
from the Sale of any Sale Portfolio) will violate or result in a violation of
Section 7 of the Exchange Act, or any regulations issued pursuant thereto,
including, without limitation, Regulations T, U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R., Chapter II. The Transferor does not
own or intend to carry or purchase, and no proceeds from the Sale of the Sale
Portfolio will be used to carry or purchase, any Margin Stock or to extend
“purpose credit” within the meaning of Regulation U.

 

(m)                             Loan Assignments. Each Loan Assignment is
accurate in all respects.

 

(n)                                 No Liens, Etc. Each Sale Portfolio to be
acquired by the Issuer hereunder is owned by the Transferor free and clear of
any Lien, security interest, charge or encumbrance (subject only to Permitted
Liens), and the Transferor has the full right, corporate power and lawful
authority to Sell the same and interests therein and, upon the Sale thereof
hereunder, the Issuer

 

11

--------------------------------------------------------------------------------



 

will have acquired good and marketable title to and a valid and perfected
ownership interest in such Sale Portfolio, free and clear of any Lien, security
interest, charge or encumbrance (subject only to Permitted Liens).

 

(o)                                 Information True and Correct. All
information heretofore furnished by or on behalf of the Transferor to the Issuer
or any assignee thereof in connection with this Agreement or any transaction
contemplated hereby is accurate, true and correct and does not omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading; provided that, solely with respect to written or electronic
information furnished by or on behalf of the Transferor which was provided to
the Transferor from an Obligor with respect to a Collateral Obligation, such
information need only be accurate, true and correct to the knowledge of the
Transferor.

 

(p)                                 Intent of the Transferor. The Transferor has
not sold, contributed, transferred, assigned or otherwise conveyed any interest
in any Sale Portfolio to the Issuer with any intent to hinder, delay or defraud
any of the Transferor’s creditors.

 

(q)                                 Value Given. The Transferor has received
reasonably equivalent value from the Issuer in exchange for the Sale of such
Sale Portfolio Sold hereunder. No such Sale has been made for or on account of
an antecedent debt owed by the Transferor and no such transfer is or may be
voidable or subject to avoidance under any section of the Bankruptcy Law.

 

Section 4.2.                                 Representations and Warranties of
the Transferor Relating to the Agreement and each Sale Portfolio. The Transferor
makes the following representations and warranties, on which the Issuer relies
in acquiring each Sale Portfolio Purchased hereunder and each of the Secured
Parties relies upon in entering into the Indenture or purchasing the Notes or
making the Class A-1L Loans. As of the Closing Date and each Cut-Off Date, the
Transferor represents and warrants to the Issuer for the benefit of the Issuer
and each of its successors and assigns that:

 

(a)                                 Valid Transfer and Security Interest. This
Agreement, together with the Loan Assignments, constitutes a valid transfer to
the Issuer of all right, title and interest in, to and under all Sale Portfolio,
free and clear of any Lien of any Person claiming through or under the
Transferor or its Affiliates, except for Permitted Liens. If the conveyances
contemplated by this Agreement are determined to be a transfer for security,
then this Agreement constitutes a grant of a security interest in all Sale
Portfolio to the Issuer which upon the delivery of the applicable Underlying
Instruments to the Issuer (or to the Custodian on behalf of the Trustee, for the
benefit of the Secured Parties) and the filing of the financing statements shall
be a first priority perfected security interest in all Sale Portfolio, subject
only to Permitted Liens.

 

(b)                                 Eligibility of Sale Portfolio. (i) Schedule
I is an accurate and complete listing of all the Sale Portfolio as of the
related Cut-Off Date and the information contained therein with respect to the
identity of such Sale Portfolio and the amounts owing thereunder is true and
correct as of the related Cut-Off Date, (ii) each Collateral Obligation conveyed
hereunder, as of the Closing Date or its related Cut-Off Date, as applicable,
satisfies the definition of “Collateral Obligation” under the Indenture and
(iii) with respect to each item of the Sale Portfolio, all consents, licenses,
approvals or authorizations of or registrations or declarations of any

 

12

--------------------------------------------------------------------------------



 

governmental authority or any Person required to be obtained, effected or given
by the Transferor in connection with the transfer of an ownership interest or
security interest in each item of Sale Portfolio to the Issuer have been duly
obtained, effected or given and are in full force and effect.

 

It is understood and agreed that the representations and warranties provided in
this Section 4.2 shall survive (x) the Sale of each Sale Portfolio to the
Issuer, (y) the grant of a first priority perfected security interest in, to and
under each Sale Portfolio pursuant to the Indenture by the Issuer and (z) the
termination of this Agreement and the Indenture.  Upon discovery by the
Transferor or the Issuer of a breach of any of the foregoing representations and
warranties, the party discovering such breach shall give prompt written notice
thereof to the other and to the Trustee immediately upon obtaining knowledge of
such breach.

 

(c)                                  Retention Undertaking Letter.  Each
representation of the Transferor, in its capacity as EU Retention Holder, in the
Retention Undertaking Letter is true and correct and the EU Retention Holder is
not in material breach of any of its obligations under the Retention Undertaking
Letter.

 

Section 4.3.                                 Representations and Warranties of
the Issuer. The Issuer makes the following representations and warranties, on
which the Transferor relies in selling each Sale Portfolio to the Issuer
hereunder and each of the Secured Parties relies upon in entering into the
Indenture. As of the Closing Date and each Cut-Off Date thereafter (unless a
specific date is specified below), the Issuer represents and warrants to the
Transferor for the benefit of the Transferor and each of its successors and
assigns that:

 

(a)                                 Organization and Good Standing. The Issuer
has been duly formed and registered and is validly existing and in good standing
as a limited liability company under the laws of the Cayman Islands or such
other jurisdiction as permitted under the terms of the Transaction Documents,
with the power and authority to own or lease its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and has, all necessary power,
authority and legal right to acquire and own each Sale Portfolio.

 

(b)                                 Due Qualification. The Issuer is duly
qualified to do business and has obtained all necessary licenses and approvals
in all jurisdictions in which the ownership or lease of its property or the
conduct of its business requires such qualification, licenses and/or approvals.

 

(c)                                  Power and Authority; Due Authorization;
Execution and Delivery. The Issuer (i) has all necessary limited liability
company power, authority and legal right to (a) execute and deliver this
Agreement and the other Transaction Documents to which it is a party and
(b) carry out the terms of this Agreement and the other Transaction Documents to
which it is a party and (ii) has duly authorized by all necessary limited
liability company action the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party and the
Purchase of each Sale Portfolio on the terms and conditions herein provided.
This Agreement and each other Transaction Document to which the Issuer is a
party have been duly executed and delivered by the Issuer.

 

13

--------------------------------------------------------------------------------



 

(d)                                 All Consents Required. All approvals,
authorizations, consents, orders, licenses or other actions of any Person or of
any Governmental Authority (if any) required for the due execution, delivery,
performance, validity or enforceability of this Agreement or any Loan Assignment
to which the Issuer is a party have been obtained.

 

(e)                                  Binding Obligation.  This Agreement and
each other Transaction Document to which the Issuer is a party constitutes a
legal, valid and binding obligation of the Issuer, enforceable against the
Issuer in accordance with its respective terms, except as enforceability may be
limited by Bankruptcy Law and all other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization,
suspension of payments, or similar debtor relief laws from time to time in
effect affecting the rights of creditors generally and general principles of
equity (whether such enforceability is considered in a suit at law or in
equity).

 

(f)                                   No Violation.  The consummation of the
transactions contemplated by this Agreement, each Loan Assignment and the other
Transaction Documents to which it is a party and the fulfillment of the terms
hereof and thereof will not (i) conflict with, result in any breach of any of
the terms and provisions of, or constitute (with or without notice or lapse of
time or both) a default under, the Issuer’s certificate of formation, limited
liability company agreement or any contractual obligation of the Issuer,
(ii) result in the creation or imposition of any Lien (other than Permitted
Liens) upon any of the Issuer’s properties pursuant to the terms of any such
contractual obligation, other than this Agreement, or (iii) violate any
applicable law.

 

(g)                                  Value Given.  The Issuer has given
reasonably equivalent value to the Transferor in exchange for the Sale of such
Sale Portfolio. No such Sale has been made for or on account of an antecedent
debt owed by the Transferor and no such transfer is or may be voidable or
subject to avoidance under any Bankruptcy Law.

 

(h)                                 No Proceedings.  There is no litigation,
proceeding or investigation pending or, to the knowledge of the Issuer,
threatened against the Issuer, before any Governmental Authority (i) asserting
the invalidity of this Agreement, any Loan Assignment or any other Transaction
Document to which the Issuer is a party, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement, any Loan
Assignment or any other Transaction Document to which the Issuer is a party or
(iii) seeking any determination or ruling that, if determined adversely to the
Issuer, would reasonably be expected to have a material adverse effect on the
transactions contemplated by this Agreement or the other Transaction Documents
to which the Issuer is a party.

 

(i)                                     Sale Agreement.  This Agreement, the
Loan Assignments contemplated herein and the loan assignments required pursuant
to the Underlying Instruments are the only agreements or arrangements pursuant
to which the Issuer Purchases each Sale Portfolio Sold to it by the Transferor.

 

(j)                                    Compliance with Law.  The Issuer has
complied in all respects with all applicable law to which it may be subject, and
no item of any Sale Portfolio contravenes any applicable law.

 

14

--------------------------------------------------------------------------------



 

ARTICLE V.

 

COVENANTS OF THE ISSUER

 

Section 5.1.                                 Covenants of Issuer Regarding
Affiliate Transactions.  At any time after the Closing Date, the Issuer may sell
Collateral Obligations to the Transferor or any affiliate thereof in an
aggregate amount not to exceed 20% of the Net Purchased Loan Balance; provided,
however, that the Issuer covenants and agrees that (i) the aggregate amount of
Collateral Obligations sold to the Transferor or any affiliate thereof at a
price greater than the Applicable Qualified Valuation shall not exceed 15% of
the Net Purchased Loan Balance and (ii) it will not sell any Collateral
Obligation to the Transferor or any affiliate thereof at a price greater than
the outstanding principal balance of such Collateral Obligation, together with
accrued interest thereon through such date of determination (and to the extent
such outstanding principal balance and accrued interest for such Collateral
Obligation exceeds the fair market value thereof, such excess shall be deemed to
be a distribution from the Issuer to the Transferor in respect of the Interests
held by the Transferor).  For the avoidance of doubt, any sales by the Issuer to
the Transferor or any affiliate thereof will be subject to Section 12.3 of the
Indenture.

 

ARTICLE VI.

 

ADDITIONAL RIGHTS AND OBLIGATIONS IN
RESPECT OF THE SALE PORTFOLIO

 

Section 6.1.                                 Rights of the Issuer.  The
Transferor hereby authorizes the Issuer, the Portfolio Manager, the Trustee
and/or their respective designees or assignees to take any and all steps in
Transferor’s name and on behalf of the Transferor that the Issuer, the Portfolio
Manager, the Trustee and/or their respective designees or assignees determine
are necessary or appropriate to collect all amounts due under any and all Sale
Portfolios and to enforce or protect the Issuer’s and the Trustee’s rights under
this Agreement, including endorsing the name of the Transferor on checks and
other instruments representing Interest Proceeds and Principal Proceeds and
enforcing such Sale Portfolio.

 

ARTICLE VII.

 

MISCELLANEOUS

 

Section 7.1.                                 Amendments; Limited Agency.  No
amendment, waiver or other modification of any provision of this Agreement shall
be effective unless signed by the Issuer and the Transferor and consented to in
writing by the Trustee.

 

Section 7.2.                                 Waivers; Cumulative Remedies.  No
failure or delay on the part of the Issuer (or any assignee thereof) or the
Transferor in exercising any power, right, privilege or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right, privilege or remedy preclude any other or
future exercise thereof or the exercise of any other power, right, privilege or
remedy. The powers, rights, privileges and remedies herein provided are
cumulative and not exhaustive of any powers, rights, privileges and remedies

 

15

--------------------------------------------------------------------------------



 

provided by law. Any waiver of this Agreement shall be effective only in the
specific instance and for the specific purpose for which it is given.

 

Section 7.3.                                 Notices.  All demands, notices and
other communications hereunder shall, unless otherwise stated herein, be in
writing (which shall include facsimile communication and communication by e-mail
in portable document format (.pdf)) and faxed, e-mailed or delivered, to each
party hereto, at its address set forth under its name on the signature
pages hereto or at such other address as shall be designated by such party in a
written notice to the other parties hereto. Notices and communications by
facsimile and e-mail shall be effective when sent (and shall be followed by hard
copy sent by regular mail), and notices and communications sent by other means
shall be effective when received.

 

Section 7.4.                                 Severability of Provisions. If any
one or more of the covenants, provisions or terms of this Agreement shall be for
any reason whatsoever held invalid, then such covenants, provisions or terms
shall be deemed severable from the remaining covenants, provisions or terms of
this Agreement and shall in no way affect the validity or enforceability of the
other provisions of this Agreement.

 

Section 7.5.                                 GOVERNING LAW; JURY WAIVER.  THIS
AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING
DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.

 

Section 7.6.                                 Counterparts.  For the purpose of
facilitating the execution of this Agreement and for other purposes, this
Agreement may be executed simultaneously in any number of counterparts, each of
which counterparts shall be deemed to be an original, and all of which
counterparts shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
e-mail in portable document format (.pdf) shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

Section 7.7.                                 Bankruptcy Non-Petition and Limited
Recourse; Claims.  Each of the parties hereto hereby agrees that it will not,
prior to the date which is one year (or, if longer, the applicable preference
period then in effect) plus one day after the payment in full of all Debt,
institute against, or join any other Person in instituting against, the other
party hereto, any bankruptcy, reorganization, arrangement, insolvency, winding
up, moratorium or liquidation Proceedings, or other Proceedings under U.S.
federal or state bankruptcy or similar laws. It agrees that it is subject to the
Bankruptcy Subordination Agreement set forth in the Indenture, which is
incorporated herein by reference, mutatis mutandis. In addition, neither party
hereto shall have any recourse for any amounts payable or any other obligations
arising under this Agreement against any officer, member, director, employee,
partner, Affiliate or security holder of the other party or any of its
successors or assigns.

 

16

--------------------------------------------------------------------------------



 

Section 7.8.                                 Binding Effect; Assignability.

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

(b)                                 The Trustee and the other Secured Parties
shall be express third-party beneficiaries of this Agreement.

 

Section 7.9.                                 Headings and Exhibits.  The
headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

Section 7.10.                          Third-Party Beneficiaries. The parties
hereto hereby manifest their intent that, except as otherwise expressly provided
herein, no third party (other than the Trustee, for the benefit of the Secured
Parties) shall be deemed a third-party beneficiary to this Agreement, and
specifically that the Obligors and issuers of Collateral Obligations are not
third-party beneficiaries to this Agreement.

 

[Signature pages to follow.]

 

17

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.

 

 

BCC MIDDLE MARKET CLO 2019-1, LLC, as

 

the Issuer

 

 

 

By:

Bain Capital Specialty Finance, Inc.,

 

its designated manager

 

 

 

 

 

 

 

By:

/s/ Andrew S. Viens

 

 

Name:

Andrew S .Viens

 

 

Title:

Managing Director

 

 

 

 

BCC Middle Market CLO 2019-1, LLC

 

c/o Bain Capital Specialty Finance, Inc.

 

200 Clarendon Street, 37th Floor

 

Boston, Massachusetts 02116

 

Attention: Michael Boyle

 

 

--------------------------------------------------------------------------------



 

 

BAIN CAPITAL SPECIALTY FINANCE, INC.,

 

as the Transferor

 

 

 

 

 

By:

/s/ Andrew S. Viens

 

 

Name:

Andrew S .Viens

 

 

Title:

Managing Director

 

 

 

 

Bain Capital Specialty Finance, Inc.

 

200 Clarendon Street, 37th Floor

 

Boston, Massachusetts 02116

 

Attention: Michael Boyle

 

 

--------------------------------------------------------------------------------



 

SCHEDULE I

 

SALE PORTFOLIO LIST

 

(See Attached)

 

Sch.I-1

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF LOAN ASSIGNMENT

 

LOAN ASSIGNMENT NO.     , dated as of     , from Bain Capital Specialty
Finance, Inc. (the “Transferor”) to BCC Middle Market CLO 2019-1, LLC (the
“Issuer”).

 

(A)                               We refer to the Loan Sale Agreement, dated as
of August 28, 2019 (such agreement as amended, modified, supplemented or
restated from time to time, the “Agreement”), by and between the Transferor and
the Issuer.

 

(B)                               Defined Terms.  All capitalized terms used
herein shall have the meanings ascribed to them in the Agreement unless
otherwise defined herein.

 

“Cut—Off Date” shall mean, with respect to the Collateral Obligations designated
hereby, [       ], [     ].

 

(C)                               Designation of Collateral Obligations. 
Transferor delivers herewith a computer file or microfiche list containing a
true and complete list of the Collateral Obligations Sold and assigned
hereunder, identified by account number, the related Obligor and Principal
Balance as of the Cut-Off Date.  Such computer file, microfiche list or other
documentation shall be as of the date of this Loan Assignment incorporated into
and made part of this Loan Assignment and is marked as Schedule I hereto.

 

(D)                               The Transferor does hereby Sell to the Issuer,
and the Issuer hereby Purchases from the Transferor, all right, title and
interest of the Transferor (whether now owned or hereafter acquired) in the
Collateral Obligations and related Assets (the “Sale Portfolio”):

 

(E)                                This Loan Assignment is made without recourse
but on the terms and subject to the conditions set forth in the Transaction
Documents to which the Transferor is a party.  The Transferor acknowledges and
agrees that the Issuer is accepting this Loan Assignment in reliance on the
representations, warranties and covenants of the Transferor contained in the
Transaction Documents to which the Transferor is a party.  The undersigned
Responsible Officer of the Transferor hereby certifies to the Issuer, the
Trustee and the other Secured Parties that all of the representations and
warranties in Section 4.1 and Section 4.2 of the Agreement are true, accurate
and complete as of the Cut-Off Date referenced above.

 

(F)                                 Ratification of the Agreement.  The
Agreement is hereby ratified, and all references to the “Loan Sale Agreement,”
to “this Agreement” and “herein” shall be deemed to be a reference to the
Agreement as supplemented by this Loan Assignment.  Except as expressly amended
hereby, all the representations, warranties, terms covenants and conditions of
the Agreement shall remain unamended and shall continue to be, and shall remain,
in full force and effect in accordance with its terms and except as expressly
provided herein shall not constitute or be deemed to constitute a waiver of
compliance with or consent to non-compliance with any term or provision of the
Agreement.

 

(G)                               It is the express intent of the parties hereto
that the Sale of any Sale Portfolio by the Transferor to the Issuer hereunder
be, and be treated for all purposes (other than for accounting

 

Ex. A-1

--------------------------------------------------------------------------------



 

and tax purposes) as an absolute sale by the Transferor (free and clear of any
Lien, security interest, charge or encumbrance other than Permitted Liens) of
such Sale Portfolio.  It is, further, not the intention of the parties that such
Sale be deemed a pledge of any such Sale Portfolio by the Transferor to the
Issuer to secure a debt or other obligation of the Transferor. However, in the
event that, notwithstanding the intent of the parties, any such Sale Portfolio
is held to continue to be property of the Transferor, then the parties hereto
agree that: (i) the Agreement shall also be deemed to be, and hereby is, a
“security agreement” within the meaning of Article 9 of the UCC; (ii) the
transfer of any such Sale Portfolio provided for hereunder shall be deemed to be
a grant by the Transferor to the Issuer of a first priority security interest
(subject only to Permitted Liens) in all of the Transferor’s right, title and
interest in and to such Sale Portfolio and all amounts payable to the holders of
the Sale Portfolio in accordance with the terms thereof and all proceeds of the
conversion, voluntary or involuntary, of the foregoing into cash, instruments,
securities or other property, whether in the form of cash, instruments,
securities or other property, to secure the prompt and complete payment of a
loan deemed to have been made in an amount equal to the aggregate Purchase Price
of such Sale Portfolio together with all of the other obligations of the
Transferor hereunder; (iii) the possession by the Issuer (or the Custodian on
behalf of the Trustee, for the benefit of the Secured Parties) of such Sale
Portfolio and such other items of property as constitute instruments, money,
negotiable documents or chattel paper shall be, subject to clause (iv), for
purposes of perfecting the security interest pursuant to the UCC; and
(iv) acknowledgements from Persons holding such property shall be deemed
acknowledgements from custodians, bailees or agents (as applicable) of the
Issuer for the purpose of perfecting such security interest under applicable
law. The parties further agree in such event that any assignment of the interest
of the Issuer pursuant to any provision hereof shall also be deemed to be an
assignment of any security interest created pursuant to the terms of the
Agreement.  Each of the Transferor and the Issuer shall, to the extent
consistent with the Agreement and the other Transaction Documents, take such
actions as may be necessary to ensure that, if the Agreement were deemed to
create a security interest in any Sale Portfolio, such security interest would
be deemed to be a perfected security interest of first priority (subject only to
Permitted Liens) under applicable law and will be maintained as such throughout
the term of the Agreement.  The Issuer shall have, in addition to the rights and
remedies which it may have under the Agreement, all other rights and remedies
provided to a secured creditor under the UCC and other applicable law, which
rights and remedies shall be cumulative.

 

(H)                              THIS LOAN ASSIGNMENT NO.     SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO THE CHOICE OF LAW PROVISIONS.

 

[Remainder of Page Intentionally Left Blank]

 

Ex. A-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Transferor has caused this Loan Assignment to be
executed by its duly authorized officer as of the date first above written.

 

 

BAIN CAPITAL SPECIALTY FINANCE, INC.,

 

as the Transferor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Ex. A-3

--------------------------------------------------------------------------------



 

SCHEDULE I TO EXHIBIT A

 

SEE ATTACHED

 

Ex. A-4

--------------------------------------------------------------------------------